Apple TON, C. J.
These actions are founded on three several notes. The plaintiff is to be regarded in all as an indorser, and not as an original promisor.
The first note, dated February 5, 1879, is for twelve hundred dollars, on six months, payable to William R. Smith, and signed by J. E. Robinson, as principal, and the defendant, as surety. It is payable at the Augusta Savings Bank, and is indorsed by the payee and the plaintiff by whom it was paid.
*561The defendant by signing this note as surety is to be regarded as a joint promisor with the principal and as such is liable. Hughes v. Littlefield, 18 Maine, 400.
2. There can bo no question raised by the defendant as to the note of February 20,1879, for $350, as, besides being an original promisor, the note was duly protested and notice given. Indeed, his liability seems not to be contested.
3. The third note, dated May 9, 1879, for $600 on six months, and payable to the order of the Lime Rock National Bank, at their bank, is signed by J. E. Robinson, and on the back is the name of the defendant. In such ease he is to be held as an original promisor. Woodman v. Boothby, 66 Maine, 389. By the agreement of the parties the plaintiff is to be regarded only as an indorser and not as an original promisor.
The note not being paid at maturity was indorsed by the cashier of the Lime Rock Bank to the plaintiff, who is entitled to recover on the same, whether he took it up with or without protest. McGregory v. McGregory, 107 Mass. 543.

Judgment for plaintiff in the three suits.

WaltoN, Daneoeth, Virgin, Peters and S.rafONDS, JJ., concurred.